Order denying motion for summary judgment in favor of the plaintiff, pursuant to rules 113 and 114 of the Rules of Civil Practice, and section 476 of the Civil Practice Act, reversed on the law, with ten dollars costs and disburse*739ments, and motion granted, with ten dollars costs. The contract between the parties was in writing, and parol evidence is inadmissible to vary its terms. (Delehanty v. Dunn, 151 App. Div. 695; Gurski v. Doscher, 112 id. 345.) The pleadings and the other papers used upon the motion show that no issue was presented as to performance. Kelly, P. J., Jaycox, Manning, Kelby and Kapper, JJ., concur.